Justice KIRSHBAUM
dissenting.
In this ease of first impression,1 the majority holds that the state may permanently display a religious text indelibly associated with the religions of Judaism and Christianity in a public park. The majority also has determined that although the trial court applied an erroneous legal standard and the parties conducted the trial under a false apprehension of the controlling legal principles, this court should resolve the significant questions here presented on the basis of its review of the evidence adduced at trial. I find the initial conclusion to be contrary to the Establishment Clause jurisprudence developed by the United States Supreme Court and contradictory to the principles of the Preference Clause of article II, section 4, of the Colorado Constitution. In view of the significance of the issues here presented, the importance of the evidentiary portion of this ease to those issues, and the interests of the parties, I conclude that the case should be remanded to the trial court for a new trial. I therefore respectfully dissent from the majority’s opinion.
I
Initially, I must take exception to the majority’s description of the issue before this court. The majority describes that issue as follows: “whether the content and context of a monument, donated to the State for a secular purpose but containing a message of both religious and secular value, displayed among other monuments and tributes on the grounds of the State Capitol, violate the constitutional provisions prohibiting the establishment of or any preference to religion.” Maj. op. at 1014. In my view this statement assumes the resolution of certain critical issues that must be determined to decide the merits of this civil action. The constitutional question is not whether the “content and context” of the Ten Commandments monument violate constitutional prohibitions. The issue we agreed to resolve is whether the state’s conduct in electing to display permanently the Ten Commandments monument in a public park violates Establishment Clause or Preference Clause principles. Furthermore, the statements that the monument contains “a message of both religious and secular value” and is “displayed among other monuments and tributes on the grounds of the State Capitol” constitute ultimate factual findings that were not made by the trial court and, as the court of appeals’ opinion reflects, are subject to dispute.2
The formulation of the issues before us assumes added significance in view of the procedural posture of this case. As the majority notes, the trial was conducted pursuant to an order of remand issued by the court of appeals in 1991. Maj. op. at 1018. The court of appeals directed the trial court to make certain findings of fact in light of the opinion of this court in Conrad v. City and County of Denver, 656 P.2d 662 (Colo.1982) (Conrad I), and the opinion of the United States Supreme Court in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). The court of appeals did not direct the trial court to consider any Establishment Clause or Preference Clause cases decided subsequent to our decision in Conrad I, and the trial court’s order mentions no case other than those two.
In its opinion in this case, the court of appeals recognized, as does the majority, that the Lemon test has been significantly modified by the Supreme Court’s decisions in Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 106 *1036L.Ed.2d 472 (1989), and Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984). Freedom From Religion Found., Inc. v. State, 872 P.2d 1256, 1262-63 (Colo.App.1993). As the majority also recognizes, the trial court did not apply the appropriate legal criteria. Maj. op. at 1026. The court of appeals then applied the tests established by the Supreme Court in Lynch and Allegheny County to the facts found by the trial court, to certain portions of the evidence in the case, and to its own determination that the Ten Commandments monument is “physically isolated” from other monuments located in Lincoln Park. Freedom From Religion Found., Inc., 872 P.2d at 1264. The majority applies the tests established in Lynch and Allegheny County to certain facts found by the trial court, to certain portions of the evidence in the case, to its resolution of certain conflicting evidence in the case, and to its determination that the Ten Commandments monument is not isolated from other monuments located on the Capitol grounds. The court of appeals and the majority may of course elect to resolve the issues in this case by applying the applicable legal standards to the findings of the trial court and to undisputed facts established by the evidence. In my view, neither the court of appeals nor the majority is able to perform that appellate function in this case in view of the paucity of specific trial court findings, the conflicting nature of much of the testimony at trial, and the fact that in presenting their evidence at trial the parties were limited by their justifiable assumption that the legal issues to be resolved were framed only by the legal standards articulated in Conrad I and Lemon.
I agree that the criteria applicable to this case must be derived from cases decided subsequent to Conrad I and Lemon. I also agree that the trial court did not apply such criteria. I conclude, however, that the parties were in effect misled by the directive given by the court of appeals in its 1991 remand order with respect to what criteria were applicable to the constitutional questions raised by the pleading. In view of these circumstances, the case should be remanded to the trial court for a new trial. The parties should be permitted to litigate the significant constitutional issues raised by the state’s election to permanently display the Ten Commandments monument in a public park with an understanding of the legal criteria this court determines to be applicable to such question.
II
In granting the state’s petition for certio-rari review of the court of appeals’ judgment we agreed to answer the following four questions:
1. Did the [court of appeals’] opinion engage in impermissible appellate fact-finding, for instance, in determining the context of the monument [in a State park], contrary to the explicit finding of the trial court?
2. Did the [court of appeals’] opinion improperly rely on school setting cases?
3. Did the [court of appeals’] opinion contravene precedent by concluding that it is axiomatic that the religious nature of the monument [in a State park] makes it unconstitutional?
4. Did the [court of appeals’] opinion misapply the holdings in Stone v. Graham, 449 U.S. 39 [101 S.Ct. 192, 66 L.Ed.2d 199] (1980); Allegheny County v. American Civil Liberties Union, 492 U.S. 573 [109 S.Ct. 3086, 106 L.Ed.2d 472] (1989); and Lynch v. Donnelly, 465 U.S. 668 [104 S.Ct. 1355, 79 L.Ed.2d 604] (1984)?
In essence, we agreed to determine whether the court of appeals erroneously engaged in appellate fact-finding or improperly applied controlling jurisprudence to the factual circumstances of this case. Although the majority recognizes that these questions are before us, maj. op. at 1015 n. 2, it does not directly answer them. I conclude that all of these questions should be answered in the negative.3
*1037A
The Establishment Clause of the First Amendment to the United States Constitution, applicable to state governmental conduct by means of the Fourteenth Amendment to that Constitution, prohibits state governments from engaging in conduct that may reasonably be perceived by adherents of a particular religion or by non-adherents of religion as endorsing any particular religion or religions or endorsing religion in general over non-religion. Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 592, 109 S.Ct. 3086, 3100, 106 L.Ed.2d 472 (1989);4 School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 390, 105 S.Ct. 3216, 3226, 87 L.Ed.2d 267 (1984); Lynch v. Donnelly, 465 U.S. 668, 687, 104 S.Ct. 1355, 1366-67, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring); see Larson v. Valente, 456 U.S. 228, 244-46, 102 S.Ct. 1673, 1683-85, 72 L.Ed.2d 33 (1982). The Preference Clause of article II, section 4 of the Colorado Constitution prohibits this state’s government from engaging in conduct that may reasonably be perceived to prefer any particular religion or religions or religion in general. Colo. Const, art. II, § 4; Conrad I, 656 P.2d 662, 670-71 (1983).
The primary question in this case of first impression is whether the election by the State of Colorado to install and permanently maintain a monument containing symbols of special significance to adherents of Christian and Jewish religious denominations in a public park violates either or both of these constitutional provisions. The trial court, purporting to apply criteria articulated by the United States Supreme Court in Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 2111-12, 29 L.Ed.2d 745 (1971), held that the state’s conduct violated neither constitution. The court of appeals concluded that the state’s conduct violated the Establishment Clause under the criteria articulated by the Supreme Court in Lynch and Allegheny County. The majority acknowledges that the trial court failed to apply the correct legal standards, maj. op. at 1026, but affirms the result reached by the trial court. Id.
I also conclude that the trial court failed to apply the applicable legal standards to the facts it found. I would therefore order the case remanded to the trial court for a new trial, to permit it and the parties to resolve the issues raised by the pleadings under the appropriate legal criteria. I also conclude that the plaintiffs assertion that the state’s conduct in effect endorses two religions to the exclusion of all others should be evaluated by strict scrutiny analysis. Allegheny County, 492 U.S. at 609, 109 S.Ct. at 3109; Larson, 456 U.S. at 246, 102 S.Ct. at 1684-85. Assuming, arguendo, that Allegheny County and Lynch control this case, and that the case need not be remanded for a new trial, I conclude that the state’s conduct in this case in permanently displaying in a public park a religious symbol associated with two religions violates the Establishment Clause. I also find such conduct violative of the Preference Clause of Colorado’s constitution.5
B
The factual circumstances characterizing a particular governmental display of religious objects are of critical significance in Establishment Clause litigation. Allegheny County, 492 U.S. at 598, 109 S.Ct. at 3103-04. The trial court’s findings are at best sparse. This fact, in my view, further supports the conclusion that further trial court proceedings should be required to permit the parties to litigate the case with awareness of the standards we hold applicable and to permit the trial court to make adequate findings in light of those standards.
In recognition of the inadequacy of the trial court’s findings, the majority recites at *1038great length some of the evidence in the record. Maj. op. at 1015-17. The majority does not, however, delineate what it deems to be undisputed facts from what is a synopsis of portions of witness testimony.6 For example, the majority recites certain portions of the testimony of Gregory Robbins, a theology expert, as supportive of the majority’s conclusion that “the Ten Commandments monument and its countervailing secular text fits within the melange of historical commemorative accounts found in Lincoln Park.” Maj. op. at 1025 & n. 19. No witness testified that the text of the Ten Commandments was secular in nature, and the testimony of Dr. Robbins relating to the existence or nonexistence of a “sacred zone” in Lincoln Park is of questionable relevance to the issue of whether the state’s permanent display of the Ten Commandments monument may be perceived as an endorsement or a preference of some religion over other religions or of religion over non-religion.
The majority finds that the Ten Commandments monument does not “stand alone”, it is located among a veritable cornucopia of other non-religious monuments, tributes and memorials, and in effect is one of many displays arranged al fresco in a “natural museum.” Maj. op. at 1025. The majority also states, without denoting whether it is a factual, legal, or quasi-legal observation, that the Lincoln Park monuments “teach[] a history of rich cultural diversity....” Maj. op. at 1025. No witness testified that Lincoln Park was designed as, or perceived by, the state to be a museum. The Ten Commandments monument was placed in the park in the mid-1950’s. At that time the only other commemorative objects in Lincoln Park were a flagpole, constructed in 1898, and a drinking fountain, constructed in 1923. The Liberty Bell was transplanted to Lincoln Park from another site in the 1970’s, not to add to a museum but in response to a construction project. Nothing in the record suggests the decisions to build the Veterans Memorial in the 1990’s and the decision to move the J.P. Martinez statue from north Denver to Lincoln Park in 1989 were motivated by thoughts of creating a “museum.”
To the contrary, the primary authoritative evidence on this aspect of the case, a “State Capitol Grounds Landscape Master Plan” completed in January of 1987, states that “[t]he memorials, in general, do not appear to be incorporated into the design of the grounds and seem out of place.” Lincoln Park is not comparable to a museum housing many religious paintings. It is significant that while the trial court did not find that the Ten Commandments monument was not isolated, the trial court did make the following comments:
And as size goes, certainly this monolith is one of the smaller ones. It is there in plain sight on public land for anybody to see. I’ll have to say for my own self, I didn’t know for sure where it was when I went, as requested by plaintiffs’ attorney, to go look at it, although I’m sure I’ve been by that intersection scores of times on foot.
In its opinion the court of appeals stated that “[t]he monolith in question here is physically isolated from all other monuments in much the same way that the creche in Allegheny County was isolated from the other displays and exhibits inside the same courthouse. Indeed, the displays on the east side of the [Cjapitol cannot even be seen from Lincoln Park.” Freedom From Religion Found., Inc., 872 P.2d at 1264. This state*1039ment is supported by the trial court’s comments concerning the size and number of monuments located in Lincoln Park and is consistent with the evidence. The difference between the court of appeals’ view of the evidence and the majority’s view of the evidence is significant because the surroundings of the monument are particularly critical to an evaluation of the effect prong of the Allegheny County test. The trial court should be required to make that determination.
The trial court found that the Ten Commandments monument is located “on state property denominated ‘Lincoln Park’ ” — an area more particularly described by the trial court as “the area between Lincoln, Broadway, Fourteenth Avenue, and Colfax Avenue.” The trial court defined the Capitol grounds as a much larger tract of land “between East 14th Avenue and Colfax Avenue ... [and] between Grant Street and Broadway.” Lincoln Park thus consists of one entire city block; the “Capitol grounds” consists of the equivalent of three city blocks, including Lincoln Park.
The trial court described five additional monuments that it found to be located in the three-block area comprising all of the Capitol grounds: a Veterans Memorial, a Liberty Bell, a monument to the Challenger astronauts, a monument to Armenians,7 and a monument consisting of a buffalo and an Indian. The trial court then made the following statements:
If you look at the [C]apitol grounds as a whole, this is certainly a minor monument as the monuments on the [C]apitol grounds go. And the Court determines that the fact of its existence on a corner of the [C]apitol grounds does not foster, prefer, [or] establish any religion.
Thus the trial court neither found nor suggested that the Ten Commandments monument is located within close proximity to any other monument. This is not surprising. The uncontroverted evidence establishes that both the monument commemorating the Armenian genocide and the buffalo and Indian monument are located on the east side of the Capitol, across Lincoln Street, across the Sherman Street line which the Capitol straddles, and invisible to any person standing anywhere in Lincoln Park. The uncontro-verted evidence also establishes that the Challenger memorial is located to the east of the Capitol, across Lincoln Street and approximately a full city block away from the Ten Commandments monument. Finally, it is undisputed that the Ten Commandments monument is located some distance away from the two monuments identified by the trial court as standing in Lincoln Park — the Veterans Memorial and the Liberty Bell.8 The court of appeals’ statement that the Ten Commandments monument is physically isolated from all other monuments is properly based on the trial court’s findings of fact and on the evidence in the record.
*1040III
An accurate description of the Ten Commandments monument is as important to the resolution of the issues in this case as is an accurate description of the public park in which it is situated. The trial court described the monument in some detail, as follows:
It starts out in the English language, “the Ten Commandments, I am the Lord Thy God.” Then follow various Roman numerals with a total of Ten Commandments. On the bottom left corner and the bottom right corner are stars of David. In the middle of the bottom is a chi rho, which are Greek letters, which have been described, apparently by all witnesses to refer to CR; that is, Christ in Greek.9 In English, at the bottom ... is drawn-on scroll which provides ... quote, Presented by Members of the Fraternal Order of Eagles of Colorado. On the sides of the monument are various floral designs which one witness described as being Byzantine _ Above the words “the Ten Commandments” is an eagle and American flag. Above the eagle is something that’s been described as the all-seeing eye, surrounded by a pyramid!101 And there are two drawn tablets at the top left and top right which contain figures which may purport to be letters of some alphabet.
The trial court also described the monument as being “three or four feet high.” Although the trial court did not describe the size of the various symbols, letters and sentences appearing on the monument, the evidence unequivocally establishes that the text of the Ten Commandments occupies almost the entire surface of the monument and is the dominant feature thereof.
Both parties introduced evidence at trial to explain the religious, cultural, and historical significance of that text. Decisions concerning the selection of witnesses were necessarily driven by the parties’ understanding from the court of appeals’ remand order that they were to consider Conrad I and Lemon as the sources of applicable legal criteria. Although several witnesses testified that some of the sentences comprising the text of the Ten Commandments may be considered statements of moral principles that underlie our system of law, the witnesses agreed that the complete text of the Ten Commandments as a whole is itself a religious symbol associated with the Jewish and Christian religions. The United States Supreme Court recognized this historical fact in Stone v. Graham, 449 U.S. 39, 41, 101 S.Ct. 192, 193-94, 66 L.Ed.2d 199 (1980) (per curiam), when it observed that the “Ten Commandments are undeniably a sacred text in the Jewish and Christian faiths, and no legislative recitation of a supposed secular purpose can blind us to that fact.”
The trial court in this case found that “there are certain religious messages on this stone.” This finding and the undisputed evidence of all the expert witnesses require the conclusion that the Ten Commandments monument displayed permanently in Lincoln Park is a religious symbol associated with the Jewish and Christian religions. The general fact that certain moral and ethical principles expressed by some of the sentences comprising the text are principles that underlie the political, social, cultural, and legal development of this nation, while a true observation, in no manner refutes or undermines the central religious significance of the text as a whole and the monument that so predominantly displays that text. It is, after all, denominated “The Ten Commandments” monument.11
The trial court found that the monument also depicts “the star of David, it’s got a *1041Christian symbol, it’s got an Egyptian symbol, it’s got patriotic symbols.” The trial court apparently assumed that if a governmental display contains symbols that have both religious and secular meaning, the display must be deemed to have neither a religious purpose nor a religious effect for purposes of Establishment Clause analysis.12
This assumption, in my view, distorts Establishment Clause analysis of governmental decisions to display religious objects. For purposes of Establishment Clause analysis, the ultimate question is whether a reasonable, objective observer would view the display as demonstrating a governmental purpose to endorse religion or in effect constituting governmental endorsement of religion. Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 592, 109 S.Ct. 3086, 3100, 106 L.Ed.2d 472 (1989). The objective observer may be a member of some particular religion, an atheist, or an agnostic. Wallace v. Jaffree, 472 U.S. 38, 52, 105 S.Ct. 2479, 2487, 86 L.Ed.2d 29 (1985). While the entire contents of any particular display must, of course, be considered in the course of answering that question, a religious symbol does not cease being a religious symbol because it is placed among non-religious symbols. The fact that a particular display contains both religious and non-religious symbols begins rather than ends the inquiry.13 In this case, the Ten Commandments monument predominately displays the full text of the Ten Commandments — a religious symbol associated with two particular religions — and is a religious symbol for purposes of Establishment Clause analysis.14
IV
As indicated in Part IV(D) of this dissent, I believe that for purposes of the Establishment Clause strict scrutiny analysis must be applied to the state’s conduct in permanently displaying on public property a monument allegedly endorsing two particular religions. However, the majority assumes, as did the court of appeals, that the legal standards adopted by the Supreme Court in Allegheny County should be applied to the Establishment Clause questions raised in this case.15 Had it applied those standards, the trial court would have had to answer two basic questions: (1) whether the purpose of the State’s conduct in permanently displaying a *1042religious symbol in Lincoln Park was to endorse or foster one or more religions or religion in general over non-religion, and (2) whether the effect of such state conduct “is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by non-adherents as a disapproval, of their individual religious choices.” Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 597, 109 S.Ct. 3086, 3103, 106 L.Ed.2d 472 (1989) (quoting School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 390, 105 S.Ct. 3216, 3226, 87 L.Ed.2d 267 (1985)).16 Assuming, arguen-do, that the criteria articulated in Allegheny County are applicable here, in my view the court of appeals correctly concluded that the state’s conduct violated the Establishment Clause.17
A
While the test articulated in Allegheny County seems relatively concise, a brief review of the evolution of that test is useful in considering how the test should be applied here. In Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), the United States Supreme Court established a tripartite test to measure governmental conduct in cases alleging violations of the Establishment Clause. To survive the intermediate standard of review required by Lemon, the statute or conduct must have a secular legislative purpose, its principal or primary effect must be one that neither advances nor inhibits religion, and it must not foster an excessive governmental entanglement with religion. Id. at 612-13, 91 S.Ct. at 2111-12. Government conduct may not violate any one of these three prongs. Edwards v. Aguillard, 482 U.S. 578, 583, 107 S.Ct. 2573, 2577, 96 L.Ed.2d 510 (1987).18
Lemon provided the Court with an early opportunity to examine the delicate balance between appropriate and constitutionally prohibited governmental conduct having religious significance. Lee, — U.S. at -, 112 S.Ct. at 2663 (Blackmun, J., concurring). That jurisprudence emerged primarily from eases wherein plaintiffs challenged govern*1043ment conduct requiring student participation in sectarian prayers in school classrooms. The Court has never viewed the Lemon test as constituting the sole mode of analysis for claims alleging governmental violations of the Establishment Clause. To the contrary, the Court has emphasized its “unwillingness to be confined to any single test or criterion in this sensitive area.” Lynch v. Donnelly, 465 U.S. 668, 679, 104 S.Ct. 1355, 1362, 79 L.Ed.2d 604 (1984); see also Lee, — U.S. at -, 112 S.Ct. 2649; Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983); Larson, 456 U.S. at 228, 102 S.Ct. at 1674-75. In Larson, the Court emphasized that the Lemon criteria “are intended to apply to laws affording a uniform benefit to all religions, and not to provisions ... that discriminate among religions.” Larson, 456 U.S. at 252, 102 S.Ct. at 1687 (emphasis in original) (footnote omitted).19
In Lynch, Justice O’Connor made the following statements concerning her view that the purpose and effect prongs of the Lemon test should be revised to more faithfully reflect Establishment Clause principles:
The Establishment Clause prohibits government from making adherence to a religion relevant in any way to a person’s standing in the political community.... [Government endorsement of religion] sends a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community. Disapproval sends the opposite message.
Lynch, 465 U.S. at 687-88, 104 S.Ct. at 1367 (O’Connor, J., concurring) (emphasis added); accord Allegheny County, 492 U.S. at 593, 109 S.Ct. at 3100-01; School Dist. of Grand Rapids, 473 U.S. at 390, 105 S.Ct. at 3226. In Allegheny County, the Court adopted a test requiring determination of “whether the challenged governmental practice either has the purpose or effect of ‘endorsing’ religion, a concern that has long had a place in our Establishment Clause jurisprudence.” Allegheny County, 492 U.S. at 592, 109 S.Ct. at 3100. In so doing, the Court made the following observation:
The Establishment Clause, at the very least, prohibits government from appearing to take a position on questions of religious belief or from “making adherence to a religion relevant in any way to a person’s standing in the political community.”
Id. at 594, 109 S.Ct. at 3101 (quoting Lynch, 465 U.S. at 687, 104 S.Ct. at 1366-67 (O’Con-nor, J., concurring)).
The endorsement test proposed by Justice O’Connor in Lynch and adopted by the Court in Allegheny County has modified both the purpose and effect prongs of Lemon. With respect to the issue of governmental purpose, the inquiry becomes whether the purpose of the conduct is to endorse religion rather than whether such conduct has a secular purpose. This shift in emphasis suggests that courts should no longer attempt to determine whether decidedly religious symbols in some manner lose their religious significance when placed in close proximity to non-religious symbols.
The Court’s modification of the effect prong of the Lemon test is also significant. Under Lemon, the effect portion of the inquiry focused on the extent to which challenged government conduct in fact advanced or inhibited religion. Under the Allegheny County test, attention is focused on the question of whether a reasonable, objective observer would perceive the government conduct as endorsing particular religions or religion in *1044general. Allegheny County, 492 U.S. at 592, 109 S.Ct. at 3100. As applicable in Allegheny County and here, this standard requires consideration of the perspectives of reasonable observers who are neither Christian nor Jewish as well as the perspectives of those who adhere to either of these religions. Id. at 620, 109 S.Ct. at 3115.
There is tension between the reasonable observer concept adopted in Allegheny County and Justice O’Connor’s recognition that government conduct may neither be perceived as granting a favored, insider status to adherents of a particular religion nor be perceived as displaying disfavor or creating outsider status to non-adherents. Lynch, 465 U.S. at 687-88, 104 S.Ct. at 1366-67 (O’Connor, J., concurring). The tension is somewhat dissipated by the Court’s recognition that the Lemon formulation is not the sole means of resolving Establishment Clause challenges. Lynch, 465 U.S. at 679, 104 S.Ct. at 1362. It is further dissipated by the Court’s recognition that the Lemon criteria are not applicable to government conduct that allegedly discriminates among religions. Larson, 456 U.S. at 252, 102 S.Ct. at 1687-88. Finally, the “reasonable observer” standard appears to incorporate an “educated” reasonable observer concept — a person “acquainted with the text, legislative history and implementation of the statute.” Wallace, 472 U.S. at 76,105 S.Ct. at 2500 (O’Connor, J., concurring).20
B
The majority has elected to resolve the issues raised by the pleadings by applying the Allegheny County test to certain evidence contained in the record. It first finds that the “text includes symbols of at least two significant religions, Judaism and Christianity, whose teachings are in substantial conflict with each other.” Maj. op. at 1023 (footnote omitted). The Ten Commandments monument includes several texts, the most prominent of which is the text of the Ten Commandments as composed by representatives of Christian and Jewish religions. The majority finds that the “juxtaposition of the Christian Chi and Rho with the Jewish Star of David reflects an acknowledgement of reconciliation and diversity more than any sentiment of intolerance.” Id. While this interpretation of the symbolic significance of the monument as a whole finds some support in the record, some witnesses testified that the two objects are singularly and unmistakenly religious in character. As the majority concedes, a statement to the effect that the purpose of the monument is to portray concepts of reconciliation and diversity would help clarify the question of the state’s purpose in displaying the monument. Id. at 1024. No such statement exists.
The record contains no direct evidence of the state’s purpose in permanently displaying the Ten Commandments monument in Lincoln Park. The majority determines that such purpose “is consistent with the stated secular purpose of the donation,” citing lengthy portions of an affidavit of a retired Minnesota juvenile court judge who initiated a National Youth Guidance Program in the 1940’s that included the posting of copies of the Ten Commandments through the nation. Id. at 1024. I find no basis in the evidence to support the majority’s determination that the purpose of the state in permanently displaying the monument in 1990 was consistent with the purpose attributed to the donors of the monument in the mid-1950’s, and therefore cannot conclude that the state’s purpose in 1990 was not to endorse the two religions identified with the Ten Commandments monument. However, as I previously indicated, I believe both parties should be given an opportunity to litigate the issues in this case with knowledge of the legal criteria that govern those issues.
The majority also concludes that the state’s permanent display and maintenance of the Ten Commandments monument in Lincoln Park does not in effect constitute *1045endorsement of the two religions associated with that religious symbol or of religion in general. The majority states that the monument is found in “what is much like a museum setting” and that “[t]he various monuments found around the park in fact represent a cornucopia of different cultural events and experiences that make up the history of our nation and reflect upon a history that is also Colorado.” Id. at 1025. The trial court made no such findings, and no witness suggested that either the one-block area known as Lincoln Park or the three-block expanse constituting the Capitol grounds constitutes a museum-like setting.
As applied to this case, the effect test articulated in Allegheny County requires judicial determination of whether a reasonable person, whether an adherent of any particular religion or an adherent of no religion, viewing the Ten Commandments monument as it is permanently displayed in Lincoln Park, would conclude from such viewing that the state is endorsing the two religions associated with that symbol or is endorsing religion in general. The court of appeals, applying this test to the trial court’s findings and to undisputed evidence contained in the record, concluded that the state’s conduct in effect constitutes state endorsement of religion, in contravention of the Establishment Clause. I agree with the court of appeals’ conclusion.
Four courts have had occasion to examine the constitutionality of governmental displays of various versions of the Ten Commandments. Three of those courts, including the Supreme Court, found the challenged government conduct to be prohibited by the Establishment Clause. In Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980), the Court in a per curiam opinion held that a Kentucky statute requiring the posting of a version of the Ten Commandments in all public elementary and secondary school classrooms had no secular legislative purpose in spite of the fact that the statute required the display of the Ten Commandments to be accompanied by a notation to the effect that the Ten Commandments influenced the fundamental legal code of Western Civilization and the common law of this nation. In Ring v. Grand Forks Public School District, 483 F.Supp. 272 (D.N.D.1980), the court concluded that a North Dakota statute requiring the posting of a placard containing the Ten Commandments of the Christian religion in public elementary, secondary, and higher education classrooms violated the purpose prong of the Lemon test. In Harvey v. Cobb County, Georgia, 811 F.Supp. 669 (N.D.Ga.1993), the court rejected the argument that a display of the Ten Commandments merely represented a “historical, jurisprudential cornerstone of American legal significance”; concluded that the Ten Commandments constitute a sacred text in the Jewish and Christian faiths; and determined that in the context of its location in the county courthouse the display had the effect of endorsing religion.
In Anderson v. Salt Lake City Corp., 475 F.2d 29 (10th Cir.1973), the Tenth Circuit Court of Appeals, applying the then recent Lemon test, reversed determinations by the trial court that a monument substantially similar to the Ten Commandments monument under consideration in this case was clearly religious in character and was adopted with the purpose and primary effect of advancing religion. The appellate court concluded that the monument was primarily secular in nature and that neither its purpose nor its effect tended to establish religious belief. The judgment and reasoning of Anderson is inapposite here because the test there applied is no longer applicable to claims asserting governmental violations of the Establishment Clause.
I find the reasoning of the Harvey court— the most recent judicial evaluation of a governmental display of the Ten Commandments on public property — to be persuasive. As in Harvey, in this case the text as displayed on the Ten Commandments monument constitutes an unmistakable religious symbol of two religions, Christianity and Judaism. The two Stars of David and the Chi and Rho are also religious symbols of these religions. No effort has been made by the state to inform persons viewing the Ten Commandments monument of any secular significance this monument might arguably have. Under these circumstances, I conclude that the court of appeals correctly held *1046that the display of the Ten Commandments in Lincoln Park conveys the impression to any reasonable, objective observer that the State of Colorado endorses the Jewish and Christian religions or endorses religion in general. An agnostic, atheist or member of some religion other than Christianity or Judaism would reach the same conclusion upon viewing the Ten Commandments monument as it is displayed in Lincoln Park.21 The Establishment Clause prohibits such governmental conduct.
D
The majority has concluded that the Allegheny County test is applicable to the Establishment Clause challenge here raised. However, in view of the trial court’s findings that the Ten Commandments monument contains religious symbols of significance to two specific religions rather than to religion in general, the appropriate mode of Establishment Clause analysis in this case is the strict scrutiny standard adopted by the Supreme Court in Larson. Allegheny County, 492 U.S. at 609, 109 S.Ct. at 3109.
In Larson the Court examined a statute that exempted certain religious organizations from registration and reporting requirements applicable to other charitable organizations. The Court found the Lemon test inapplicable and concluded that strict scrutiny analysis was appropriate because the statute granted preferences to several particular religious denominations. Larson, 456 U.S. at 246, 102 S.Ct. at 1684-85. To survive strict scrutiny analysis, the state must establish a compelling governmental interest for its conduct and also establish that its conduct achieves that purpose by the most narrowly tailored means. Id. The state has failed to establish that its conduct in installing and maintaining a monument predominantly displaying symbols associated with two particular religions in a public park furthers a compelling governmental interest. The state’s conduct therefore violates the prohibitions of the Establishment Clause.
V
The state has chosen to install and permanently maintain on state property a monument displaying the text of the Ten Commandments and other symbols of Judaism and Christianity. This conduct creates a perception in reasonable, objective persons viewing the monument that the state prefers those two religions over other religions and that the state prefers persons who subscribe to some religion over persons who subscribe to no religion. In my view, such governmental conduct violates article II, section 4 of the Colorado Constitution.
Article II, section 4 of the Colorado Constitution contains the following provisions:
Religious freedom. The free exercise and enjoyment of religious profession and worship, without discrimination, shall forever hereafter be guaranteed; and no person shall be denied any civil or political right, privilege or capacity, on account of his opinions concerning religion; but the liberty of conscience hereby secured shall not be construed to dispense with oaths or affirmations, excuse acts of licentiousness or justify practices inconsistent with the good order, peace or safety of the state. No person shall be required to attend or support any ministry or place of worship, religious sect or denomination against his consent. Nor shall any preference be given by law to any religious denomination or mode of worship.
Colo. Const, art. II, § 4 (emphasis added). The last sentence of the quoted text is commonly referred to as “the Preference Clause.”
In Conrad I, we held that the Lemon test should be applied to determine whether a nativity scene erected and maintained in front of the Denver City and County Building during the Christmas holiday season violated the Preference Clause. Conrad I, 656 *1047P.2d 662, 672 (Colo.1983). However, we observed that the Lemon test was appropriate for judicial analysis of governmental actions “affording a uniform benefit to all religions, and that ‘strict scrutiny’ is appropriate in reviewing laws that discriminate among religions.” Conrad I, 656 P.2d at 671 (citing Larson v. Valente, 456 U.S. 228, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982)). Recognizing that both constitutional provisions “ ‘embody the same values of free exercise and governmental non-involvement,’ ” we stated that we would look to the body of First Amendment law that has been developed in the federal courts “for useful guidance.” Conrad I, 656 P.2d at 670-71 (quoting Americans United for Separation of Church and State Fund, Inc. v. State, 648 P.2d 1072, 1081-82 (Colo.1982)). We also emphasized that the specific language and purpose of the Preference Clause of the Colorado Constitution must be considered in this process. Conrad I, 656 P.2d at 671.
In Conrad v. City and County of Denver, 724 P.2d 1309 (Colo.1986) (Conrad II), we adhered to our determination in Conrad I that the Lemon test should be applied to the question of whether under all the relevant circumstances the city’s conduct violated the Preference Clause. However, we again emphasized that particular factual circumstances could constitute a violation of the Preference Clause of Colorado’s Constitution but not constitute a violation of the Establishment Clause. Conrad II, 724 P.2d at 1316. I wrote separately in Conrad II to express my view that our decision in that case was limited in scope and stated that, “[i]n view of the absolute language of article II, section 4, of the Colorado Constitution, a governmental decision to expend public funds to display scenes of special religious significance to a particular religion might in other circumstances constitute discrimination among religions and, therefore, demand a strict scrutiny analysis.” Id. at 1317 (Kirshbaum, J., specially concurring). I believe presents such other circum-this case stances.22
In Larson v. Valente, 456 U.S. at 228, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982), the United States Supreme Court held that a Minnesota statute granting exemptions from registration and reporting requirements of Minnesota’s Charitable Solicitations Act, Minn.Stat. §§ 309.50-309.60 (1969 & Supp.1982), to religious organizations that received more than fifty percent of their total contributions from members or affiliated organizations violated the Establishment Clause. The statute, initially adopted in 1961, provided in general that charitable organizations other than religious organizations must comply with broad registration and disclosure requirements and was designed to protect persons contributing to such organizations and persons receiving donations from such organizations from fraud. Larson, 456 U.S. at 230-31, 102 S.Ct. at 1676-77. In 1978, the statute was amended to include the fifty percent rule at issue. The Court concluded that the statute had the effect of preferring some religious denominations over others and held that such denominational preference by the state violated the Establishment Clause. Id. at 230, 102 S.Ct. at 1676.
In reaching these conclusions, the Court emphasized that “[t]he clearest command of the Establishment Clause is that one religious denomination cannot be officially preferred over another.” Id. at 244,102 S.Ct. at 1683. Noting that the fifty percent rule granted “denominational preferences of the sort consistently and firmly deprecated in our precedents,” id. at 246,102 S.Ct. at 1684, the Court applied strict scrutiny analysis to the statute.
The Ten Commandments monument at issue in this case is permanently maintained by the state on state property. The monument prefers Christianity and Judaism over all other religions and also signifies government preference of religion over non-religion. The language and purpose of the Preference *1048Clause compels application of strict scrutiny-analysis to such governmental conduct.23
Under Larson, to survive strict scrutiny analysis the state must establish a compelling interest for its conduct and must establish that such conduct is narrowly tailored in furtherance of that compelling interest. Id. at 246-47,102 S.Ct. at 1684-85. In this case, the state has introduced no evidence suggesting that its election to erect and maintain the Ten Commandments monument serves a compelling state interest. Its conduct therefore violates the Preference Clause.
Our Preference Clause was adopted in 1876. The states of Wisconsin and Idaho had previously adopted similar constitutional language — language markedly different from the provisions of the Establishment Clause. Several other states have adopted constitutional provisions containing language comparable to the provisions of this state’s Preference Clause.24 Few decisions exploring the meaning of such provisions have been reported.
However, in Fox v. City of Los Angeles, 22 Cal.3d 792, 150 Cal.Rptr. 867, 587 P.2d 663 (1978), the California Supreme Court did examine the distinctive language of California’s constitution in holding that a display of a single-barred cross on the Los Angeles city hall during the Christmas holiday season and during both Latin and Eastern Orthodox Easter Sundays violated provisions of that constitution.25 The court determined that the display constituted an impermissible governmental preference of one religion or several religions over other religions. Id. 150 Cal.Rptr. at 869, 587 P.2d at 665. The court distinguished Anderson v. Salt Lake City
Corp., 475 F.2d 29 (10th Cir.1973), observing that under California’s constitution the monument examined in Anderson would constitute a prohibited preference for one or several religions because such monument did not contain “Coptic, Universalist, or Scientology crosses, the Buddhist wheel, Shinto torii, Confucian yang-yin, Jain swastika, Zoroastrian vase of fire, or Unitarian flaming chalice.” Fox, 587 P.2d at 665. The court concluded that the city’s election to illuminate only the single-barred cross in effect constituted a preference for the Christian religion over other religions. Id. at 666.
Colorado’s governmental institutions certainly need not eschew appropriate recognition of the significance of values, thoughts, principles, and practices of various religions to the legal, cultural, and political development of this state and this nation. However, the Preference Clause of Colorado’s constitution at the least prohibits governmental conduct that appears to a reasonable, objective observer to prefer one religion or several religions over other religions or to prefer religion in general over non-religion. In my view, strict scrutiny analysis is required to ensure the continuing viability of these principles.26
The Ten Commandments monument constitutes a permanent government display of symbols associated with the Jewish and Christian faiths. No other monument located in Lincoln Park or on other portions of the Capitol grounds constitutes a religious symbol. The state has offered no evidence to support the conclusion that the permanent display of this religious symbol furthers a compelling state interest. In the absence of *1049such evidence, the state’s conduct violates the Preference Clause of Colorado’s constitution.
VI
In sum, I believe this case should be remanded to the trial court for a new trial, thus permitting it and the parties to address the issues in this case in light of whatever criteria we determine to be applicable to the significant Establishment Clause and Preference Clause questions raised by the pleadings. I believe a strict scrutiny standard must be applied to all of those issues. Assuming, arguendo, that the standards articulated by the United States Supreme Court in Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989), are applicable for purposes of Establishment Clause and Preference Clause analysis in this case, and that those standards should be applied by this court in the course of this appeal, I conclude, as did the court of appeals, that the state’s election to permanently display the Ten Commandments monument in Lincoln Park constitutes endorsement of and preference for religion, in violation of the provisions of both the Establishment Clause and the Preference Clause. I therefore respectfully dissent from the majority opinion.
ERICKSON, J., joins in my conclusion to remand for new trial.

. We have considered challenges to the temporal and seasonal display of a creche in a Christmas holiday setting based on the protections afforded by the Establishment Clause of the First Amendment to the United States Constitution and the Preference Clause of article II, section 4 of the Colorado Constitution. Conrad v. City and County of Denver, 724 P.2d 1309 (Colo.1986); Conrad v. City and County of Denver, 656 P.2d 662 (Colo.1983). However, we have not heretofore considered challenges to a permanent display of a religious object on state-owned and state-maintained property. The difference is significant. See Allegheny County v. American Civil Liberties Union, 492 U.S. 573, 608 n. 56, 109 S.Ct. 3086, 3109 n. 56, 106 L.Ed.2d 472 (1989).


. The trial court did not find that there were "tributes” on the grounds of the State Capitol. The trial court did find that there is a secular "meaning" to many of the commandments and that the commandments "are certainly a basis for our Bill of Rights and our Constitution.”


. The court of appeals pointed out that although the conduct of the state in displaying the Ten Commandments monument violates Establishment Clause prohibitions, the trial court was at liberty to fashion remedies short of removing the monument. Freedom From Religion Found., Inc. *1037v. State, 872 P.2d 1256, 1265 (Colo.App.1993). I agree with this observation.


. In Allegheny County, 492 U.S. at 573, 109 S.Ct. at 3089-90, Justice Blackmun announced the judgment of the Court and authored the majority opinion of the Court with respect to parts III(A), IV, and V thereof. General references to Allegheny County in this dissent refer to the majority opinion.


. My reasoning for this conclusion that the state's conduct violates Preference Clause prohibitions differs from that employed by the court of appeals.


. The majority also on occasion resolves conflicting evidence on issues of fact not addressed by the trial court. For example, the majority states that one of the small decorative objects placed on the monument, an all-seeing eye, "has both secular and nonsecular meanings.” Maj. op. at 1023-24. In a footnote, the majority elaborates upon this statement, as follows: "The expert witnesses agreed that the 'all-seeing eye' is most commonly used as a secular symbol, giving its use on the one-dollar bill as an example.” Id. at 1024 n. 15. However, testimony in the record concerning the religious significance of this particular religious symbol — that it in fact is used in vestments in Catholic ceremonies — would support a finding that this object has primarily religious significance, especially to adherents of the Catholic religion. The majority in effect resolves the tension created by the conflicting testimony. The trial court did not resolve this question of witness credibility. The trial court's one reference to this factual issue consists of the following single sentence: “Above the eagle is something that's been described as the all-seeing eye, surrounded by a pyramid."


. According to the testimony of the Director of the Capitol complex facilities in the Denver Department of Administration, this monument "is called Armenian Guard” and was placed "by a group of Armenians in commemoration of the genocide and is maintained by them as far as flora plans on a yearly basis and so forth.”


. The majority relates several additional facts regarding the Capitol grounds, which facts are not contained in the trial court's findings. The majority states that portions of the Capitol grounds located across Lincoln Street, and thus approximately one block from the Ten Commandments monument, include a monument to soldiers who served and died in the Civil War; a bench dedicated as a Pearl Harbor monument; and “numerous arboreal tributes in honor of non-military activities and events ranging from Arbor Day to soil conservation efforts.” Maj. op. at 1015. The majority describes in detail the Challenger monument only generally identified by the trial court, referring to “an Aspen grove, comprised of seven trees, that was planted in memory of the Challenger Astronauts....” Id. at 1015. The majority also reports the following information concerning features of Lincoln Park: (1) a 20-foot tall statue in the park's northeast quadrant in tribute to J.P. Martinez, a World War II Hispanic medal of honor recipient; (2) a drinking fountain in the northwest quadrant dedicated to a person who aided war survivors in the early part of the century; and (3) a flagpole near the center of the park. Id. at 1016. The majority further states that the Ten Commandments monument is located "approximately 50 feet west of the much larger 20-foot tall J.P. Martinez Hispanic Veterans Memorial and about 30 feet east of the larger drinking fountain monument.” Id. While all these statements of "fact” are based on evidence in the record, they are not facts found by the trial court.


. The majority describes the stars of David as "symbols of the Jewish religion,” and describes the two letters as "a symbol for the first two letters in the name 'Jesus Christ' developed by the early Christian church and still found in many Catholic churches.” Maj. op. at 1016. I agree that these objects are religious symbols of the Christian and Jewish religions.


. The majority describes the all-seeing eye as an "Egyptian symbol [which] some people view ... as representing the eye of God." Maj. op. at 1016. The evidence is conflicting with respect to the religious significance of this object. See supra n. 6.


.The majority appears to concede that the monument is religious in character. Maj. op. at 1018-19.


. The trial court's following statements illustrate this assumption:
Looking at the monolith as a whole, it appears, as [one witness] said, to be a melange of civil, political, cultural, and religious meanings. And the Court finds that the overall effect of this is not to further or foster any religion— even though there is certainly a mention of God stuff, the overall effect of this is not to foster, to prefer, or establish any religion.


. The Sixth Circuit Court of Appeals recently held that a framed portrait of Jesus, admittedly a reproduction of a well-known secular work of art, violated the Establishment Clause when displayed in a secondary school's hallway which also contained a nearby trophy case, a painting of the school mascot and a bulletin board. Washegesic v. Bloomingdale Pub. Sch., 33 F.3d 679 (6th Cir.1994), cert. denied, - U.S. -, 115 S.Ct. 1822, 131 L.Ed.2d 744 (1995).


. Governments are not precluded from displaying religious symbols in appropriate settings. Allegheny County, 492 U.S. at 620-21, 109 S.Ct. at 3115-16. Governments are precluded, however, from displaying religious objects for the purpose of endorsing or preferring particular religions over other religions or religion over non-religion or from displaying religious symbols in such a manner that the effect of the display on objective religious, atheist, or agnostic observers constitutes such endorsement or preference.


.The Court has articulated other tests for examining Establishment Clause issues. See, e.g., Lee v. Weisman, - U.S. -, -, 112 S.Ct. 2649, 2661, 120 L.Ed.2d 467 (1992) (Establishment Clause prohibits school from compelling students to participate in a religious exercise); Larson v. Valente, 456 U.S. 228, 246, 102 S.Ct. 1673, 1684-85, 72 L.Ed.2d 33 (1982) (strict scrutiny analysis applicable to evaluate state legislative program); Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 2111-12, 29 L.Ed.2d 745 (1971) (three-part test for analyzing legislation: the statute must reflect a secular legislative purpose, its principal effect must neither advance nor inhibit religion, and it must not foster excessive governmental entanglement with religion); Abington Sch. Dist. v. Schempp, 374 U.S. 203, 294-95, 83 S.Ct. 1560, 1609-10, 10 L.Ed.2d 844 (1963) (Establishment Clause prohibits involvements of religions with secular institutions "which (a) serve the essentially religious activities of religious institutions; (b) employ the organs of government for essentially religious purposes; or (c) use essentially religious means to serve governmental ends, where secular measures would suffice”). The Court has not disavowed any of these tests.


.The majority refers to other tests in the course of its opinion. The majority states that the issue for determination is whether the Ten Commandments monument itself violates the Establishment Clause or "communicates a prohibited endorsement or disapproval of religion.” Maj. op. at 1018. The majority also states that it concludes that "the monument's content and its setting ... sufficiently neutralize its religious character resulting in neither an endorsement nor a disapproval of religion.” Maj. op. at 1019 (footnote omitted). However, the Supreme Court has recognized that a museum setting does not neutralize the religious content of a religious painting, but may negate "any message of government endorsement of that content.” Allegheny County, 492 U.S. at 595, 109 S.Ct. at 3102 (quoting Lynch, 465 U.S. at 692, 104 S.Ct. at 1369) (O'Connor, J., concurring).
The majority states that "if there are countervailing secular passages or symbols in the content of the display or if the context of the display detracts from its religious message, then the display may be constitutional.” Maj. op. at 1023. The majority states that "the monument is not located so as to have a coercive effect,” maj. op. at 1025, and that one should not "exaggerate the effect of benign religious messages by suggesting they automatically inculcate religion.” Maj. op. at 1026. The Supreme Court has expressly emphasized that coercion is not a necessary element of any Establishment Clause claim. Allegheny County, 492 U.S. at 597-98 n. 47, 109 S.Ct. at 3103 n. 47, and cases there cited. The majority also states that "any religious meaning of legal consequence must ultimately flow from the character of the state action as perceived by an objective observer, but does not turn on whether the message, though secular, also has religious value.” Maj. op. at 1026. It is not clear whether some or all of these formulations indicate tests other than the purpose and effect test established in Allegheny County.


. The court of appeals and the majority apparently assume that based on Conrad v. City and County of Denver, 656 P.2d 662 (Colo.1983) (Conrad I), and Conrad v. City and County of Denver, 724 P.2d 1309 (1986) (Conrad II), whatever tests the Supreme Court might adopt for Establishment Clause purposes automatically becomes the tests applicable to Preference Clause issues. In my view, Conrad I and Conrad II did not adopt so rigid a formula. Furthermore, this assumption does not begin to address the difficulties created by the Supreme Court's acknowledgement that it has developed more than one test for resolution of Establishment Clause claims.


. In Lemon, 403 U.S. at 619-21, 91 S.Ct. at 2114-15, the Court determined that although a state statute authorizing direct aid to religious and other private schools for teaching secular subjects had a secular purpose, because substantial state supervision was required to implement the aid, the statute fostered an impermissible degree of entanglement between government and religion. The Court did not apply the purpose prong of the test it articulated.


. The Court has on occasion refused to apply the Lemon formulation to Establishment Clause claims. In Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983), the Court did not employ the Lemon test in determining that government conduct in conducting a prayer at the outset of each day of a legislative session did not violate Establishment Clause principles. In School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 105 S.Ct. 3216, 87 L.Ed.2d 267 (1985), the Court employed an endorsement test in concluding that governmental conduct utilizing public school teachers to provide instruction to religious school students in classrooms leased from religious schools violated the Establishment Clause. In Larson v. Valente, 456 U.S. 228, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982), the Court found the Lemon test inappropriate for analysis of a state statute alleged to be discriminatory against some religious organizations and instead applied a strict scrutiny analysis. See also Wallace v. Jaffree, 472 U.S. 38, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1984); Lee v. Weisman, 505 *1044U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992).


. Justice O’Connor has suggested that the reasonable observer/endorsement formulation is prompted in part by a desire to reconcile con-cededly competing interests embodied in the Free Exercise Clause and the Establishment Clause of the First Amendment to the United States Constitution. Wallace, 472 U.S. at 82-84, 105 S.Ct. at 2503-04 (O’Connor, J., concurring). No Free Exercise challenge has been asserted in this case.


. Anyone affiliated with a Christian sect or a Jewish denomination viewing this four-foot monument in its corner of Lincoln Park must conclude that the state has chosen to memorialize her or his religion. Such viewer must at the very least conclude that the state prefers persons affiliated with some religious entity over atheists, agnostics, and other persons who do not adhere to any particular religion.


. The majority apparently assumes sub silentio that the Allegheny County test now governs Preference Clause decisions. Should the Supreme Court at some future time modify, enhance, or reject Allegheny County, the then-new criteria, whatever their content, would presumably become the Preference Clause criteria. In my view, such a process is not conducive to sound construction of the unique language contained in Colorado's Preference Clause.


. In so concluding, I by no means discount the significance of the suggestion in Conrad I that the strict scrutiny test articulated by the Supreme Court in Larson might in some circumstances prove insufficiently protective of the values protected by the Preference Clause. Conrad I, 656 P.2d at 671-72.


. See Ala. Const, art. I, § 3; Ark. Const, art. II, § 25; Calif. Const, art. I, § 4; Conn. Const, art. I, § 3; Del. Const, art. I, § 1; Fla. Const. Declaration of Rights, § 3; Idaho Const, art. I, § 4; Ind. Const, art. I, § 4; Kan. Bill of Rights, § 7; La. Const, art. I, § 8; Me. Const, art. I, § 3; Mass. Const. Amend. XI; Minn. Const, art. I, § 16; Miss. Const, art. Ill, § 18; Neb. Const, art. I, § 4; N.M. Const, art. II, § 11; Ohio Const, art. I, § 7; Pa. Const, art. I, § 3; S.D. Const, art. VI, § 3; Tenn. Const, art. I, § 3; Tex. Const, art. I, § 6; Wis. Const, art. I, § 18.


. California's constitution provides that the "[£]ree exercise and enjoyment of religion without discrimination or preference, are guaranteed.” Calif. Const, art. I, § 4.


. Such proscription is no more restrictive than current Establishment Clause principles. Lee v. Weisman, - U.S. -, -, 112 S.Ct. 2649, 2667, 120 L.Ed.2d 467 (1992) (Souter, J., concurring).